Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 and 03/12/2020 has been considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities “A method for controlling actuation of an actuatable restraint in response to a vehicle rollover event, comprising” claim 10 recitation is a preamble and is not claimed into the body of the claim so it does not show any thing being actuatable according to the vehicle roll rate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 1, Claim 1 cites “a controller for controlling actuation of the actuatable restraint in response to a vehicle rollover event; wherein the controller is configured to execute a roll discrimination metric that discriminates the occurrence of a ramp rollover event or an embankment rollover event in response to a vehicle roll rate (RRATE) having a magnitude that exceeds a predetermined threshold roll rate (RRATE)”. The label (RRATE) is indefinite because it is used for both the vehicle roll rate and the predetermined threshold roll rate. 
Also, it is indefinite how the system is “configured to execute a switching metric.” It is not clear how the switching metric is reducing the predetermined threshold roll rate. If there’s any execution of the switching metric, it would need to involve the actuatable restraint according to the Specification. It is supposed to be more like identifying the switching metric (i.e. ramp threshold on) and then executing an action to reduce the vehicle roll rate or not. 
In addition to claim 1 cites “wherein the controller is also configured to execute a switching metric that is operative to reduce the predetermined threshold roll rate (RRATE) in response to a vehicle pitch rate (PRATE) having a magnitude that exceeds a predetermined threshold pitch rate (PRATE).”. It is unclear how does the invention discriminate between ramp rollover or embankment rollover when it is using the same roll rate calculation to find both of them If they are the same and how do reducing “the predetermined threshold roll rate” be done or does it mean reducing “vehicle roll rate” as mentioned in Claim 1. The same arguments apply to claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 10-15 are rejected under 35 U.S.C. 101 the claimed invention is directed to an judicial exception without significantly more.
Re Claim 10:
Claim 10 recites
“A method for controlling actuation of an actuatable restraint in response to a vehicle rollover event, comprising: 
discriminating the occurrence of a ramp rollover event or an embankment rollover event in response to a vehicle roll rate (RRATE) having a magnitude that exceeds a predetermined threshold roll rate (RRATE); 
and reducing the predetermined threshold roll rate (RRATE) in response to a vehicle pitch rate (PRATE) having a magnitude that exceeds a predetermined threshold pitch rate (PRATE).”
Under Step 1, Claim 10 is method.
Under Step 2A Prong 1, Claim 10 recites a judicial exception: an abstract idea. The limitations of “A method for controlling actuation of an actuatable restraint in response to a vehicle rollover event, comprising: discriminating the occurrence of a ramp rollover event or an embankment rollover event in response to
Under Step 2A Prong 2, the additional elements are “a vehicle roll rate”, and “a vehicle pitch rate”. The additional element does not integrate the abstract idea into a practical application because the control device are merely tools being used to perform the abstract idea. This step also does not integrate the abstract idea into a practical application because it amounts to necessary mere data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, For the same reasons addressed above with respect to Step 2A, the additional elements recited in claim 10 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible and amounts to necessary mere data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).
Examiner notes that claim 16 includes language that is significant and statutory to overcome 101.
Re Claims 11-15, Dependent claims 11-15 only recite limitations further defining the mental processes and recite further data gathering. These imitations are considered mental processes without any significantly more elements to the abstract idea. These additional elements fall to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 11-15 are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3665      

Primary Examiner, Art Unit 3664